—Determination unanimously confirmed without costs and amended petition dismissed. Memorandum: Upon our review of the record, we conclude that the determination is supported by substantial evidence (see generally, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181-182). The record provides no support for petitioner’s contention that the Hearing Officer was biased or that the outcome flowed from that alleged bias (see, Matter of Hughes v Suffolk County Dept. of Civ. Serv., 74 NY2d 833, 834, mot to amend remittitur granted 74 NY2d 942; Matter of Schindlar v Incorporated Vil. of Lloyd Harbor, 261 AD2d 626). Finally, the penalty of dismissal is not “ ‘so disproportionate to the offense [s], in light of all the circumstances, as to be shocking to one’s sense of fairness’ ” (Matter of Pell v Board of Educ., 34 NY2d 222, 233, quoting Matter of Stolz v Board of Regents, 4 AD2d 361, 364). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Onondaga County, Stone, J.) Present— Green, A. P. J., Hayes, Wisner and Balio, JJ.